Exhibit 10.1

Nonstatutory Stock Option

Executive Officer Inducement Award

1. Grant of Option.

This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by EyePoint Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), on May 14, 2018 (the “Date of Grant”) to Leonard Blum (the
“Participant”). This Stock Option is granted to the Participant in connection
with his entering into employment with the Company and is regarded by the
parties as an inducement material to the Participant’s entering into employment
within the meaning of Nasdaq Listing Rule 5635(c). Under this Stock Option, the
Participant may purchase, in whole or in part, on the terms herein provided, a
total of 375,000 shares of common stock of the Company (the “Shares”) at $1.95
per Share, which is not less than the fair market value of a Share on the Date
of Grant. The latest date on which this Stock Option, or any part thereof, may
be exercised is 5:00 P.M. Eastern Time on May 14, 2028 (the “Final Exercise
Date”). The Stock Option evidenced by this certificate is intended to be, and is
hereby designated, a nonstatutory option, meaning an option that does not
qualify as an incentive stock option as defined in section 422 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”). This Stock
Option shall be subject to and governed by, and shall be construed and
administered in accordance with, the terms and conditions of the Company’s 2016
Long-Term Incentive Plan (as from time to time in effect, the “Plan”), which
terms and conditions are incorporated herein by reference. A copy of the Plan
has been made available to the Participant. Notwithstanding the foregoing, this
Stock Option is not awarded under the Plan and the grant of this Stock Option
shall not reduce the number of shares of Stock available for issuance under
awards issued pursuant to the Plan.

2. Vesting.

(a) During Employment. This Stock Option will vest and become exercisable with
respect to one third (1/3) of the Shares on each of the first, second and third
anniversaries of the Grant Date; provided that, and subject to Section 2(c)
below, upon a cessation of the Participant’s Employment by reason of an
involuntary termination without Cause (as defined in the Employment Agreement
between the Company and the Participant dated May 14, 2018 (“Employment
Agreement”) (“Cause”)) or a voluntary termination for Good Cause (as defined in
the Employment Agreement (“Good Cause”)) any unvested portion of this Stock
Option that would have vested as of the first anniversary of the cessation of
the Participant’s Employment had the Participant continued in Employment through
such first anniversary will vest immediately prior to such cessation of
Employment.

 

-1-



--------------------------------------------------------------------------------

(b) Termination of Employment. Notwithstanding the foregoing, and subject to
Section 2(c) below, the following rules will apply if a Participant’s Employment
ceases regardless of the circumstances: automatically and immediately upon the
cessation of Employment, this Stock Option will cease to be exercisable and will
terminate, except that:

(I) such portion, if any, of this Stock Option as is held by the Participant
immediately prior to the cessation of the Participant’s Employment for any
reason other than for Cause or as a result of Participant’s death and as is then
exercisable (after giving effect to any accelerated vesting owing to a cessation
of Employment by reason of an involuntary termination without Cause or a
voluntary termination for Good Cause pursuant to Section 2(a) above), will
remain exercisable until (i) 5:00 P.M. Eastern Time on the last day of the
three-month period commencing on the date of such cessation of Employment or
(ii) the Final Exercise Date, if earlier, and will thereupon terminate;

(II) such portion, if any, of this Stock Option as is held by the Participant
immediately prior to the Participant’s death and as is then exercisable, will
remain exercisable until (i) 5:00 P.M. Eastern Time on the first anniversary of
the Participant’s death or (ii) the Final Exercise Date, if earlier, and will
thereupon terminate; and

(III) such portion, if any, of this Stock Option as is held by the Participant
immediately prior to the cessation of the Participant’s Employment for Cause
will immediately terminate.

(c) Change of Control. Notwithstanding any other provision of this Section 2 to
the contrary, if a Change of Control occurs, whether or not the Change of
Control also constitutes a Covered Transaction, and within the 24 months
thereafter there is a cessation of the Participant’s Employment by reason of an
involuntary termination without Cause or a voluntary termination for Good Cause,
the provisions of this Section 2(c) shall apply:

(I) This Stock Option, if it survives the Change of Control, including any stock
option granted in substitution for this Stock Option in connection with the
Change of Control, shall automatically vest and become exercisable immediately
prior to such cessation of Employment and will remain exercisable until (i) 5:00
P.M. Eastern Time on the first anniversary of the date of such cessation of
Employment or (ii) the Final Exercise Date, if earlier, and will thereupon
terminate; provided that, in the event of the Participant’s death during such
extended exercise period following a Change of Control, any portion of this
Stock Option as is held by the Participant immediately prior to the
Participant’s death will remain exercisable until (i) 5:00 P.M. Eastern Time on
the first anniversary of the Participant’s death or (ii) the Final Exercise
Date, if earlier, and will thereupon terminate.

(II) Any and all performance or other vesting conditions imposed pursuant to
Section 7(a)(5) of the Plan with respect to any stock, cash or other property
delivered in exchange for this Stock Option in connection with the Change of
Control shall automatically be deemed to have been satisfied immediately prior
to such cessation of Employment.

 

-2-



--------------------------------------------------------------------------------

(III) For purposes of this Section 2(c), “Employment” shall be deemed to include
employment with any successor to the Company’s business or assets in connection
with a Change of Control.

(IV) For purposes of this Stock Option, “Change of Control” shall mean:

(A) the acquisition by any Person (defined as any individual, entity or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”))) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of the common stock of the Company; provided, however, that for purposes of
this subsection (a), an acquisition shall not constitute a Change of Control if
it is: (i) either by or directly from the Company, or by an entity controlled by
the Company, (ii) by any employee benefit plan, including any related trust,
sponsored or maintained by the Company or an entity controlled by the Company
(“Benefit Plan”), or (iii) by an entity pursuant to a transaction that complies
with the clauses (i), (ii) and (iii) of subsection (C) below; or

(B) individuals who, as of the Date of Grant, constitute the Board (together
with the individuals identified in the proviso to this Section 2(c)(IV)(B), the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Date of Grant whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be treated as a member of the Incumbent
Board unless he or she assumed office as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(C) consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company, (a “transaction”) in each case unless, following such
transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly owned subsidiary of any entity resulting from
such transaction or any Benefit Plan of the Company or such entity or wholly
owned subsidiary of such entity resulting from such transaction) beneficially
owns, directly or indirectly, 35% or more of the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the transaction and (iii) at least a majority of the
members of the board of directors or similar board of the entity resulting from
such transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such transaction; or

 

-3-



--------------------------------------------------------------------------------

(D) approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

(d) Notwithstanding the foregoing provisions of this Section 2, this Stock
Option shall not vest or become eligible to vest on any date specified above
unless the Participant has continuously been, since the Grant Date until the
date immediately prior to such termination of Employment, Employed by the
Company, its Affiliates, its subsidiaries, or, following a Change of Control,
any successor to the Company’s business or assets in connection with the Change
of Control.

3. Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; or (ii) through a
broker-assisted exercise program acceptable to the Administrator; or (iii) by
any other means acceptable to the Administrator, or (iv) by any combination of
the foregoing means of exercise. In the event that this Stock Option is
exercised by an Option Holder other than the Participant, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise this Stock Option.

4. Withholding.

Except as otherwise determined by the Administrator, this Stock Option may not
be exercised unless the person exercising this Stock Option timely remits to the
Company, in cash, all amounts required to be withheld upon exercise (all as
determined by the Administrator) or makes other arrangements satisfactory to the
Administrator for the payment of such taxes.

5. Nontransferability of Stock Option.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

-4-



--------------------------------------------------------------------------------

6. Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
accepting this Stock Option, the Participant agrees to be bound by the terms of
the Plan and this certificate. All initially capitalized terms used herein will
have the meaning specified in the Plan, unless another meaning is specified
herein.

7. Other Agreements.

The Company and Participant agree, in consideration of the grant of this Stock
Option, and other good and valuable consideration, the receipt of which is
mutually acknowledged, that the provisions of Section 2 shall supersede the
provisions of any other agreement between the Company and Participant regarding
the vesting and exercise of this Stock Option following a cessation of the
Participant’s Employment by reason of an involuntary termination without Cause
or a voluntary termination for Good Cause.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

EyePoint Pharmaceuticals, Inc. By   /s/ Nancy Lurker   Nancy Lurker, President &
CEO

Dated: May 14, 2018

 

Acknowledged and agreed:        /s/ Leonard M. Blum   Leonard M. Blum

Dated: May 14, 2018

 

-5-